IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

MIDLAND FUNDING, LLC.,                   NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D17-3631

BURTON SCOTT,

      Respondent.

___________________________/

Opinion filed November 6, 2017.

Petition for Writ of Certiorari -- Original Jurisdiction.

Roberta G. Mandel of Mandel Law Group, P.A., Miami, of counsel to Joseph Rosen of
Pollack & Rosen, P.A., Coral Gables, for Petitioner.

No appearance for Respondent.




PER CURIAM.

      DISMISSED. See Bared & Co., Inc. v. McGuire, 670 So. 2d 153, 157 (Fla. 4th

DCA 1996) (“If petitioner has failed to make a prima facie showing of irreparable

harm, we lack jurisdiction and will enter an order dismissing the petition.”).

LEWIS, MAKAR, and OSTERHAUS, JJ., CONCUR.